(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Habiendo sido interpuesta esta apelación el 11 de octu-bre de 1929 y- solicitado el apelante el 8 de noviembre si-guiente que el taquígrafo luciera la transcripción de la evi-dencia para la apelación, o sea después de los diez días que a tal fin concede la ley, y no habiendo sido presentados en este tribunal los autos de la apelación dentro de los treinta días siguientes a la apelación, debemos desestimarla y la de-sestimamos, como solicita el apelado sin oposición del ape-lante.